ACCEPTED
                                                                                                             01-15-00209-CV
                                                                                                    3/2/2015
                                                                                                FIRST    COURT2:51:21 PM
                                                                                                                  OF APPEALS
                                                                              Chris Daniel - District ClerkHOUSTON,
                                                                                                            Harris County
                                                                                                                       TEXAS
                                                                                                  Envelope   No. 4334768
                                                                                                       3/6/2015  10:47:49 AM
                                                                                                 By: Phyllis  WashingtonPRINE
                                                                                                        CHRISTOPHER
                                                                                             Filed: 3/2/2015 2:51:21 PM
                                                                                                                      CLERK

                                    CAUSE NO. 2013-36797

MEDICAL MULTIMEDIA                              §           IN THE DISTRICT COURT OF
                                                                                 FILED IN
ADVERTISING, INC.,                              §                         1st COURT OF APPEALS
                                                §                             HOUSTON, TEXAS
               Plaintiff,                       §                         3/6/2015 10:47:49 AM
                                                §                         CHRISTOPHER A. PRINE
vs.                                             §           HARRIS        COUNTY, Clerk TEXAS
                                                §
DYNACQ HEALTHCARE, INC., and                    §
DOCTORS PRACTICE                                §
MANAGEMENT, INC.,                               §
                                                §
               Defendants,                      §           234th     JUDICIAL          DISTRICT


                                     NOTICE OF APPEAL

       Defendant Doctors Practice Management, Inc. (“DPM”), files this Notice of Appeal with the

Clerk of the Court to perfect its appeal in the above entitled and numbered cause, respectfully

showing as follows:

       1.      DPM is appealing from the Court’s Final Judgment, which the Court signed on

December 8, 2014, as well as all related orders and rulings subsumed in the Court’s Final Judgment.

       2.      DPM filed a motion for new trial on January 7, 2015, and the Court denied the

motion. DPM is filing this Notice of Appeal within 90 days of the Court’s Final Judgment.

       3.      DPM is appealing this case to the First or Fourteenth District Court of Appeals in

Houston, Texas.
                                              Respectfully submitted,

                                                    /S/ Byron C. Keeling
                                              By:__________________________________
                                                Byron C. Keeling
                                                State Bar No. 11157980
                                                KEELING & DOWNES, P.C.
                                                1500 McGowen, Suite 220
                                                Houston, Texas 77004
                                                Telephone: (832) 214-9900
                                                Facsimile: (832) 214-9908

                                                 Michael J. Stanley
                                                 State Bar No. 19046600
                                                 Shawn Staples
                                                 State Bar No. 00788457
                                                 STANLEY , FRANK & ROSE , L.L.P.
                                                 7026 Old Katy Road, Suite 259
                                                 Houston, Texas 77024
                                                 Telephone: (713) 980-4381
                                                 Facsimile: (713) 980-1179


                                 CERTIFICATE OF SERVICE

        I certify that on the 2nd day of March, 2015, a copy of the foregoing instrument was served
on counsel of record by electronic service, by facsimile, by hand delivery and/or by certified mail,
return receipt requested, in accordance with the Texas Rules of Civil Procedure, as follows:

                       Mr. Ronald C. Campana
                       Law Office of Ronald C. Campana
                       6363 Woodway, Suite 725
                       Houston, Texas 77057

                       Mr. Eric W. Carter
                       Mr. Eric G. Carter
                       The Carter Law Firm
                       1811 Southmore Blvd.
                       Houston, Texas 77004

                                                            /s/ Byron C. Keeling
                                                      ____________________________________
                                                      Byron C. Keeling




                                                -2-